In a negligence action to recover damages for injury to person and property, and for loss of services and medical expenses, defendant Pryduluk appeals from a judgment of the Supreme Court, Suffolk County, entered May 21, 1964 on the verdict of a jury in plaintiffs’ favor against him on the causes of action for personal injury and loss of services and medical expenses. The cause of action for property damage was dismissed by the trial court at the end of plaintiffs’ ease. Judgment reversed on the law and the faets and a new trial granted, with costs to abide the event. It appears that the automobile owned and operated by the plaintiff wife was struck from the rear, while at a standstill, by a motor vehicle owned and operated by defendant Pryduluk. If appears, however, that Pryduluk was also at a standstill prior to the accident and that his vehicle was struck by a third ear and propelled into plaintiffs’ automobile. We are of the opinion that, on the record presented, the finding implicit in the verdict that defendant Pryduluk was negligent was against the weight of the evidence.
Ughetta, Acting P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.